Citation Nr: 1046686	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's osteoarthritis of the bilateral hips.

2.  Entitlement to a compensable initial rating for chronic 
fatigue syndrome.

3.  Entitlement to a compensable initial rating for the Veteran's 
bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1986 to September 
2006.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

On his August 2007 Notice of Disagreement, the Veteran also 
included the claim for an increased rating for his service-
connected rotator cuff injury of his right shoulder.  Following 
the RO's March 2008 Statement of the Case, however, the Veteran 
did not list the issue on his Substantive Appeal among those he 
was appealing.  Accordingly, only the three issues above are 
properly before the Board.  

The issues of entitlement to a compensable initial rating for the 
Veteran's chronic fatigue syndrome and entitlement to a 
compensable initial rating for the Veteran's bilateral plantar 
fasciitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

X-rays confirm that the Veteran suffers from osteoarthritis of 
the bilateral hips, but this arthritis has not impacted his range 
of motion.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
the Veteran's service-connected osteoarthritis of the bilateral 
hips have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a Diagnostic Codes 
(DC) 5003, 5010, 5250-55 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Each disability must be viewed in 
relation to its history, and the limitation of activity imposed 
by the disabling condition should be emphasized.  38 C.F.R. § 
4.1.  Further, examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A review of the procedural history of the Veteran's claim is 
instructive.  The Veteran sought service connection for his 
osteoarthritis of the bilateral hips in July 2006, shortly before 
he retired from active service.  He underwent a VA general 
medical examination in September 2006.  In its March 2007 rating 
decision, the RO service-connected the Veteran's osteoarthritis 
and assigned a noncompensable rating.  The RO then sought an 
addendum to the Veteran's VA examination to address the Veteran's 
range of motion with regard to external rotation.  The RO then 
issued another rating decision that continued its noncompensable 
rating in April 2007.

The Veteran filed his Notice of Disagreement in August 2007.  The 
RO then issued a Statement of the Case in March 2008.  The 
Veteran filed a timely Substantive Appeal, and the RO 
subsequently issued two Supplemental Statements of the Case.  In 
a September 2010 rating decision, the RO increased the Veteran's 
rating to 10 percent, effective the date of his retirement.  

The Veteran's osteoarthritis has been rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5251.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  38 
C.F.R. § 4.27.  In this case, Diagnostic Code 5010 refers to 
arthritis due to trauma, while Diagnostic Code 5251 covers 
limitation of extension of the thigh.  

Again, Diagnostic Code 5010 covers traumatic arthritis and states 
that it is to be rated as degenerative arthritis.  Ratings for 
degenerative arthritis are addressed by Diagnostic Code 5003, 
stating that degenerative arthritis will be rated "on the basis 
of limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved."  Id.

For VA compensation purposes, 38 C.F.R. § 4.71, Plate II provides 
that normal flexion of the hip ranges from 0 to 125 degrees, 
while normal abduction of the hip ranges from 0 degrees to 45 
degrees.  

Ratings for limitation of motion of the hip and thigh are 
addressed by Diagnostic Codes 5250 through 5255.  Here, the 
Veteran has been rated under Diagnostic Code 5251, stating 
extension of the thigh is limited to 5 degrees is assigned a 10 
percent rating.  As this is the only rating provided by this 
particular code, no higher or lower ratings are possible.  

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has already 
been established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
the Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

As stated above, the Veteran's service-connected osteoarthritis 
of the bilateral hips has been rated as 10 percent disabling 
effective the date of his retirement.  For the reasons explained 
below, the Board finds that the 10 percent rating currently 
assigned is proper, and concludes that an increased rating is not 
warranted.  

The Veteran underwent a general medical examination in September 
2006.  The Veteran stated that he suffered from bilateral hip 
pain associated with degenerative arthritis.  The Veteran stated 
that he was most bothered by climbing or descending stairs.  He 
stated that, when his condition flared up, he would treat his 
pain with both rest and medication.  

Upon examination, the examiner noted that the Veteran's right hip 
had flexion to 125 degrees, extension to 30, abduction to 45, and 
adduction to 25.  The Veteran's left hip had flexion to 125 
degrees, extension to 30, abduction to 45, and adduction to 25.  
In an April 2007 addendum to his examination report, the examiner 
noted that the Veteran had external rotation from 0-60 degrees 
bilaterally, without discomfort or difficulty with repetitive 
motion.  Based on the results of his examination, the examiner 
diagnosed the Veteran as suffering from bilateral osteoarthritis 
of the hips.  

The only other medical information regarding the Veteran's 
osteoarthritis comes from a February 2008 record from the Panama 
City Navy Branch Health Clinic.  This record reflected that the 
Veteran had again complained of suffering from a dull, constant 
pain in his hips.  An X-ray performed at that time revealed the 
Veteran to be suffering from mild degenerative changes in his 
hips.  

Statements from the Veteran's constitute the rest of the evidence 
for this claim.  In his August 2007 Notice of Disagreement, the 
Veteran stated that he believed that his hip pain resulted from 
his experiences in the Navy.  He stated that he suffers from the 
most pain and a lack of range of motion in the morning.  He 
repeated these contentions in his May 2008 Substantive Appeal.  

Based on this evidence, the Board determines that the 10 percent 
currently assigned is proper.  Again, pursuant to Diagnostic Code 
5003, the Veteran's osteoarthritis is rated based on its 
resultant effect on the Veteran's range of motion.  Here, the 
results of the September 2006 examination do not show that the 
Veteran lacks any range of motion in his hips.  The Veteran had 
flexion of 125 degrees in both his left and right hips, and 
abduction of 45 degrees bilaterally.  

Diagnostic Code 5003 further provides, however, that in the 
absence of limitation of motion, X-ray evidence of arthritis with 
the involvement of two or more major joints or two or more minor 
joint groups is to be assigned a 10 percent rating.  Here, the 
results of a February 2008 X-ray from the Panama City Navy Branch 
Health Clinic reflect that the Veteran was suffering from minor 
degenerative changes in his hips, warranting the 10 percent 
rating assigned.  As the Veteran's symptoms have remained 
constant over the appeals period, staged ratings are not at 
issue.  Further, though the Veteran's subjective reports of pain 
have been recorded, the examiner did not find that the Veteran 
had discomfort or difficulty with repetitive range of motion.  
Accordingly, a higher rating pursuant to DeLuca is not warranted.  

Diagnostic Code 5003 provides for a 20 percent rating when there 
is no evidence of a lack of range of motion, but that rating 
requires both X-ray evidence of arthritis and occasional 
incapacitating exacerbations.  Here, there is no evidence of such 
occasional incapacitating exacerbations, so the 20 percent rating 
is not appropriate.

The Board has also considered whether rating the Veteran under 
any alternative diagnostic codes would better reflect his current 
symptomatology, but determines that none do.  Again, ratings for 
limitation of motion of the hip and thigh are addressed by 
Diagnostic Codes 5250 through 5255.  Diagnostic Code 5250 covers 
ankylosis of the hips; as there is no evidence that the Veteran's 
hips are ankylosed, this code is not applicable.  Diagnostic Code 
5252 covers limitation of flexion of the thigh, assigning a 
compensable 10 percent rating when flexion is limited to 45 
degrees with increasing ratings assigned for more limited motion.  
Here, however, both of the Veteran's hips have been shown to have 
flexion of 125 degrees, far above the threshold for a compensable 
or higher rating.  Diagnostic Code 5253 regarding impairment of 
the thigh is not applicable, as the Veteran does not lack 
abduction, adduction, or rotation in his hips.  There is no 
evidence that the Veteran has a disability in his flail joint, 
precluding a rating under Diagnostic Code 5254.  As there is no 
evidence that the Veteran's femur is impaired, Diagnostic Code 
5255 is similarly precluded.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2010).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
applicable rating criteria are adequate to evaluate the Veteran's 
disability.  Both the VA and private medical records confirm that 
the Veteran is suffering from arthritis in his hips that is not 
productive of any impact on his range of motion.  X-ray findings 
of arthritis without an accompanying impact on range of motion is 
specifically addressed by Diagnostic Code 5003.  As the Veteran's 
symptoms are already provided for in the applicable rating 
criteria, the first threshold of the Thun framework is not met, 
ending the Board's inquiry.  

Again, based on a review of the evidence, the Board finds that 
the Veteran is currently suffering from osteoarthritis of the 
bilateral hips, but that this arthritis has not impacted his 
range of motion.  Accordingly, the Board concludes that the 
criteria for an initial rating in excess of 10 percent for the 
Veteran's service-connected osteoarthritis of the bilateral hips 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.40, 4.71, 4.71a DCs 5003, 5010, 5250-55.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, VA has met its duty to notify for this claim.  Service 
connection for this issue was granted in a March 2007 rating 
decision.  The Veteran is now appealing the downstream issue of 
the initial rating that was assigned.  Therefore, additional VCAA 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 
2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file both the Veteran's service 
treatment records and records of the Veteran's private medical 
treatment.  

The Veteran was afforded a VA compensation and pension 
examination in September 2006, and the examiner offered an 
addendum to his examination in April 2007.  In his May 2008 
Substantive Appeal, the Veteran expressed his concern that his 
initial examination was not thorough, noting that the examiner 
did not ask the Veteran whether he was experiencing pain upon 
manipulation.  

Pursuant to VA regulations, if a diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2.  Here, despite the concerns of the Veteran, the 
examination appears to be thorough.  The examiner recorded 
specific findings as to the Veteran's range of motion in his 
hips.  While his September 2006 report did not reflect findings 
regarding pain and increased motion, he did provide these 
findings in his April 2007 addendum.  While neither the September 
2006 report nor the April 2007 addendum show that the examiner 
specifically asked the Veteran about pain during range of motion 
testing, the fact that the examiner included his findings 
regarding pain in his April 2007 addendum at the least suggests 
that he was cognizant of the effect of repeated range of motion 
testing on the Veteran.  The Board thus finds that the 
examination is adequate for rating purposes.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

A rating in excess of 10 percent for the Veteran's osteoarthritis 
of the bilateral hips is denied.  



REMAND

The Veteran also seeks compensable ratings for both his service-
connected chronic fatigue syndrome and his service-connected 
bilateral plantar fasciitis.  Needing more recent information in 
order to properly evaluate the Veteran's claims, the Board shall 
remand the case.  

Under VA regulations, a reexamination is required when "evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect."  38 C.F.R. § 3.327(a) 
(2010).  

In reviewing the Veteran's claims, the Board finds both medical 
and lay evidence that indicates that the Veteran's chronic 
fatigue syndrome and his bilateral plantar fasciitis are worse 
than currently rated.  

The Board notes that, ordinarily, the passage of time alone does 
not trigger the need for a new examination.  See VAOPGCPREC 11-95 
(1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 
(2007) ("Although evidence submitted between the date of the 
regional office's decision and the Board's review of that 
decision could, in particular instances, conceivably require that 
a new medical examination be provided, the mere passage of time 
between those events does not.").  Here, however, it has been 
over four years since the Veteran's last VA examination.  This 
fact, in conjunction with the medical and lay evidence of record, 
triggers the need for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify 
the places at which he has received treatment 
for either his chronic fatigue syndrome or 
plantar fasciitis since 2008, and with any 
necessary assistance from him, appropriate 
attempts should be made to obtain copies of 
the records of the identified treatment.  

2.  The Veteran should be scheduled for a VA 
examination before an examiner with the 
appropriate expertise to determine the 
current nature and severity of his chronic 
fatigue syndrome.  

The examiner should be provided the claims 
file, and it should be noted in the report 
the examiner provides that the file was 
reviewed.  The examiner is specifically asked 
to comment on whether the Veteran's chronic 
fatigue syndrome is productive of periods of 
incapacitation (defined as requiring bed rest 
and treatment by a physician), debilitating 
fatigue, cognitive impairments, or any other 
signs and symptoms consistent with chronic 
fatigue syndrome.  

3.  The Veteran should be scheduled for a VA 
examination before an examiner with the 
appropriate expertise to determine the 
current nature and severity of his bilateral 
plantar fasciitis.  

The examiner should be provided the claims 
file, and it should be noted in the report 
the examiner provides that the file was 
reviewed.  All indicated studies, including 
X-rays, should be conducted.

4.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


